FILED
                           NOT FOR PUBLICATION                            OCT 18 2013

                                                                      MOLLY C. DWYER, CLERK
                    UNITED STATES COURT OF APPEALS                      U.S. COURT OF APPEALS



                           FOR THE NINTH CIRCUIT


MARC DAGUPION,                                  No. 12-15771

             Plaintiff - Appellant,             D.C. No. 1:11-cv-00120-SOM-
                                                KSC
       v.

NATIONAL CITY MORTGAGE CO., a                   MEMORANDUM*
subsidiary of National City Bank, now
known as PNC Bank, National
Association; JOHN DOES, 1-10; JANE
ROES, 1-10; DOE CORPORATIONS,
PARTNERSHIPS OR OTHER
ENTITIES, 1-10; LOAN NETWORK
LLC,

             Defendants - Appellees.

                   Appeal from the United States District Court
                            for the District of Hawaii
                   Kevin S. Chang, Magistrate Judge, Presiding

                          Submitted October 10, 2013**
                               Honolulu, Hawaii

Before: KOZINSKI, Chief Judge, and FISHER and WATFORD, Circuit Judges.


        *
        This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
        **
         The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
        Marc Dagupion appeals the orders of the district court awarding discovery

sanctions under Federal Rule of Civil Procedure 37 and denying his motion to

reconsider. We have jurisdiction under 28 U.S.C. § 1291, and we affirm.

        The district court did not abuse its discretion by awarding sanctions or

denying Dagupion’s subsequent motion to reconsider. See SEC v. Platforms

Wireless Int’l Corp., 617 F.3d 1072, 1100 (9th Cir. 2010); Conn. Gen. Life Ins. Co.

v. New Images of Beverly Hills, 482 F.3d 1091, 1096 (9th Cir. 2007). The court

properly awarded “reasonable expenses, including attorney’s fees” under Rule

37(b)(2)(C) following Dagupion’s failure to attend his court-ordered deposition on

November 2, 2011. Dagupion’s argument that he was excused from attending the

deposition based on the representations of opposing counsel is not supported by the

record.

        The defendants provided a detailed account of their fees and costs resulting

from the failure to attend, and the court awarded a reasonable sum. In moving for

reconsideration, Dagupion did not present any newly discovered evidence, show

that the district court’s decision was clear error or manifestly unjust or demonstrate

an intervening change in controlling law. See Platforms Wireless, 617 F.3d at

1100.

        AFFIRMED.


                                           2